DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. CN 201811440792.9, filed on November 29, 2018.  However, an English translation of the document was has not been provided by Applicant.  In accordance with 37 CFR 1.55 (g)(3)(ii), Examiner may specifically require an English translation, and in future submissions of applications, Applicant is requested to provide an English translation. As discussed in the previous office action, such English translations are typically available through the Innovation Q Plus (IP.com) and Google Patent websites.  Failure to provide a certified translation may result in no benefit being accorded for the non-English application.
	Since Applicant failed to provide an English translation, Examiner conducted a search on the two above websites and learned that the CN 201811440792.9 is not available on either website, but Google Patents found that it is the application number related to CN 111245666A, which is the published application.  Examiner then found the translation for CN 111245666A on the IP.com website, which appears to support the instant application. Therefore, the priority date of November 29, 2018 is acknowledged.
Response to Amendment
The amendment filed on December 6, 2021 has been entered. 
Claims 1-23 are pending.
Claims 1-2 and 8-16 have been amended.
Claims 21-23 have been added.
Claims 1-3, 5-10, 12-17, and 19-23 are rejected.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding Claims 1, 8, and 15,
wherein the probe response packet is a heartbeat probe response packet communicated non-regularly and in response to the probe packet.”  However, the specification does not disclose the term “non-regularly” or even the term “regularly,” which might provide further insight. 
Regarding Claims 2-7, 9-14, and 16-23,
Because the claims depend from rejected base claims, they are also rejected.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 1, 8, and 15,
The three independent claims 1, 8, and 15 all recite “wherein the probe response packet is a heartbeat probe response packet communicated non-regularly and in response to the probe packet.”  Not only does the specification not disclose the term “non-regularly,” but it is not clear what Applicant means in reciting the concept of “communicated non-regularly,” since regular communications can have many forms.  The word “non-regularly
Regarding Claims 2-7, 9-14, and 16-23,
Because the claims depend from rejected base claims, they are also rejected.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness. 
Examiner Note: In this office action, actual claim recitations are shown in italics surrounded by quotation marks to distinguish the claim recitations from comparisons to 
Claims 1, 3, 5-6, 8, 10, 12-13, 15, 17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Xu (WO 2016184079 A1, hereinafter referred to as Xu) in view of Ly et al. (US 2013/0091273 A1, hereinafter referred to as Ly), and further in view of Junfeng (CN 103532943 A, hereinafter referred to as Junfeng).
Regarding Claims 1, 8, and 15,
Xu teaches:
“sending a probe packet to a log server” (page 2).  [The network device sends a test packet, also referred to as a probe packet, to the Syslog server device.]
“determining whether a probe response packet is received from the log server” (page 2).  [When the network device determines that the source Internet Protocol IP address in the Internet control packet protocol (ICMP) peer unreachable packet is the same as the IP address in the second configuration information, and the source port in the ICMP peer unreachable packet is the same as the port in the second configuration information, then the Syslog packet is not sent to the device where the Syslog server is located.]
“wherein the probe response packet is a heartbeat probe response packet communicated non-regularly and in response to the probe packet” 
“determining, based on whether the probe response packet is received, whether the log server is capable of receiving a packet responsive to whether the network device receives a probe response packet from the log server” (page 2).  [When the network device receives the Internet control packet protocol (ICMP) peer unreachable message from the Syslog server, the network device determines that the source Internet Protocol IP address in the ICMP peer unreachable packet is the same as the IP address in the second configuration information, and the source port in the ICMP peer unreachable packet is the same as the port in the second configuration information; therefore, the Syslog packet is not sent to the device where the Syslog server is located.]  (NOTE: Xu teaches that the above process occurs “when” the log server sends the unreachable message to the network device, and that conditional expression is equivalent to “whether the probe response packet is received,” and the packet not being sent to “whether the network device receives a probe response packet from the log server.”) 
 	“sending a log packet to the log server when the log server is capable of receiving the packet” (page 2).  [When the network device determines that the source IP address in the ICMP peer unreachable message is different from the IP address in the second configuration information, or when the source port in the unreachable packet is different from the port in the second configuration information, the network device sends the Syslog packet to the Syslog server.]
“A data transmission apparatus, comprising: a processor; and a memory coupled to the processor and configured to store instructions,” as recited in Claim 8, (page 5).  [An apparatus for processing a syslog message can be configured in a network device, and contains both a sending module and a receiving module.]  (NOTE: A processor and memory are inherent in any network device.)
A data transmission system, comprising: a log server; and a network device comprising a data transmission apparatus” as recited in Claim 15, (page 5).  [An apparatus for processing a syslog message can be configured in a network device; a test packet is sent to the Syslog server.]
Xu does not teach:
“wherein the probe packet is a heartbeat probe packet.”
 “wherein the log packet comprises a correspondence between a public Internet Protocol (IP) address and a private IP address.”
“wherein the probe response packet is a heartbeat probe response packet communicated non-regularly and in response to the probe packet.” 
Ly teaches:
“wherein the probe packet is a heartbeat probe packet” (paragraphs [0061]).  [Heartbeat packet sent from the device network interface card (NIC) indicates that the device is operative to process data.] 
 “wherein the log packet comprises a correspondence between a public Internet Protocol (IP) address and a private IP address” (paragraphs [0011], [0015]).  [The Internet Protocol (IP) is used for networking transactions ([0011]).  [Using network address translation (NAT), an entity that receives packets modifies the packet's destination and/or source address before passing on the packet, and a router or other such device deployed at the border is configured with a set of rules indicating which packets should have the NAT operation applied; the border router rewrites the source address of outgoing packets from the original host's private address to one of a given set of public addresses, so that the destination server does not need to have routing 
Because both Xu and Ly teach data transmission systems, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to include in the Xu disclosure, the use heartbeat packets and the use of NAT to perform translations between private and public IP addresses, as taught by Ly; and such inclusion would have made system routing of messages more straightforward, and would have been consistent with the rationale of combining prior art elements according to known methods to yield predictable results to show a prima facie case of obviousness (MPEP 2143(I)(A)) under KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007).
Junfeng teaches:
“wherein the probe response packet is a heartbeat probe response packet communicated non-regularly and in response to the probe packet” (paragraph 7 of Summary).  [The Log Sender module sends a heartbeat message by long connection to the log store module of the socket, to detect the long connection status of the socket, and if the long connection status occurs extremely, a fault processing module is triggered.]  (NOTE: This English translation was provided at the end of CN 103532943A, which was listed on the July 19, 2021 IDS and filed as a foreign reference.  No page numbers are included in the English translation. The cited paragraph above is the seventh paragraph of the section entitled “Summary of the packet communicated non-regularly,” since that terminology is not disclosed in the specification.)
Because both Xu and Junfeng teach data transmission systems, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to include in the Xu disclosure, the use of heartbeat messages to detect problems, as taught by Junfeng; and such inclusion would have improved the ability of the system to correct the occurrence of network faults, and would have been consistent with the rationale of combining prior art elements according to known methods to yield predictable results to show a prima facie case of obviousness (MPEP 2143(I)(A)) under KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007).
Regarding Claims 3, 10, and 17,
Xu in view of Ly and further in view of Junfeng teaches all the limitations of parent Claims 1, 8, and 15.
Xu teaches:
“wherein the probe packet comprises an Internet Control Message Protocol (ICMP) probe packet and a User Datagram Protocol (UDP) probe packet” (page 2). 
[The network device send an ICMP peer unreachable packet corresponding to the probe packet; the protocol stack module encapsulates the syslog packet into
a user data packet protocol (UDP) packet to the port module and the port module sends the UDP packet to the Syslog server.]
wherein the probe response packet comprises an ICMP probe response packet and a UDP port unreachable packet” (page 2). [When the router is faulty, the alarm management module sends an alarm log to the Syslog client module, which encapsulates the Syslog packet into a UDP packet and sends it to the port module, which then sends the UDP packet to the Syslog server.  If the Syslog server does not find the Syslog that matches the IP address and port in the UDP packet, the Syslog server sends the ICMP peer-to-peer packet to the router, and the port module of the router sends the received ICMP peer unreachable packet to the protocol stack module, forming a Syslog packet loopback.]
“detecting whether the ICMP probe response packet is received within a second specified period”24Atty. Docket No. 4805-06200 (85995156US05) (page 2). [The network device sends a test packet to the Syslog server at a preset time, and when the network device does not receive the ICMP peer unreachable packet corresponding to the probe packet, it determines that the source IP address and the second configuration information in the ICMP peer unreachable packet corresponds to the probe packet.]
“sending the UDP probe packet to the log server when the ICMP probe response packet is received within the second specified period” (page 6). [The Syslog client sends a probe packet to the protocol stack module at a preset time, and the protocol stack module encapsulates the probe packet into a UDP packet and sends the packet to the port module, which sends the UDP packet to the Syslog server.] 
“determining that the log server is not capable of receiving the packet when the UDP port unreachable packet is received within a third specified period” (page 2; page 3).  [The protocol stack module encapsulates the syslog packet into a user data packet  (page 2).  When the network device receives the ICMP peer unreachable message corresponding to the test packet, and determines that the ICMP peer unreachable message corresponding to the test packet is the same as the port in the second configuration information, the step of not sending the Syslog message to the Syslog server is continued; the time when the network device sends the probe packet for the nth time occurs when the time interval of the (n-1)th transmission of the probe packet is less than a preset maximum trial interval (page 3).]
“determining that the log server is capable of receiving the packet when the UDP port unreachable packet is not received within the third specified period” (page 2).  [The protocol stack module encapsulates the syslog packet into a user data packet protocol (UDP) packet to the port module, and the port module sends the UDP packet to the Syslog server; the network device sends a test packet to the Syslog server at a preset time.   When the network device does not receive the ICMP peer unreachable packet corresponding to the probe packet, or determines the source IP address and the second configuration information in the ICMP peer unreachable packet corresponding to the probe packet is different from the port in the second configuration information, the Syslog packet is sent.]
Regarding Claims 5, 12, and 19,
Xu in view of Ly and further in view of Junfeng teaches all the limitations of parent Claims 1, 8, and 15.
Xu teaches:
periodically sending the UDP probe packet to the log server” (page 3). [The time when the network device sends the probe packet for the nth time when the time interval of the (n-1)th transmission of the probe packet is less than a preset maximum trial interval.]
“determining that the log server is capable of receiving the packet when the UDP port unreachable packet is not received in a plurality of consecutive time periods” (page 3; pages 4-5). [The time when the network device sends the probe packet for the nth time when the time interval of the (n-1)th transmission of the probe packet is less than a preset maximum trial interval (page 3).  The network device sends a test packet to the Syslog server at a preset time; when the network device detects the ICMP peer unreachable message corresponds to the test packet, or determines that the source IP address in the unreachable packet is different from the IP address in the second configuration information, the Syslog packet is sent to the Syslog server (pages 4-5).]
Regarding Claims 6 and 13, 
Xu in view of Ly and further in view of Junfeng teaches all the limitations of parent Claims 1 and 8.
Xu teaches:
 “generating a quantity of log packets during a running process” (page 3). [The probe packets are send n times when the time is less than the maximum trial interval].

Claims 2, 9, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Xu (WO 2016184079 A1, hereinafter referred to as Xu) in view of Ly et al. (US 2013/0091273 A1, hereinafter referred to as Ly), further in view of Junfeng (CN  A1, hereinafter referred to as Shribman).
Regarding Claims 2, 9, and 16,
Xu in view of Ly and further in view of Junfeng teaches all the limitations of parent Claims 1, 8, and 15.
Xu does not teach:
 “wherein the data transmission apparatus is further configured to: 28Atty. Docket No. 4805-06200 (85995156US05) detect whether the heartbeat probe response packet is received within a first specified period.” 
“determine that the log server is capable of receiving the packet when the heartbeat probe response packet is received within the first specified period.”
“determine that the log server is not capable of receiving the packet when the heartbeat probe response packet is not received within the first specified period.”
Shribman teaches:
“wherein the probe packet is a heartbeat probe packet, wherein the probe response packet is a heartbeat probe response packet” (paragraphs [0029], [0166]).  [When two hosts are connected over a network via TCP/IP, TCP Keepalive Probe Packets can be used to determine if the connection is still valid, and terminate it if needed ([0029]).  Usually a heartbeat is sent between machines at a regular interval of an order of seconds ([0166]).]  
“detect whether the heartbeat probe response packet is received within a first specified period” (paragraphs [0029], [0166]).  [When two hosts are connected over a network via TCP/IP, TCP Keepalive Probe Packets can be used to determine if the connection is still valid, and terminate it if needed ([0029]).  A heartbeat is a periodic  by devices connected to the Internet every few seconds to indicate being 'online'  and connected to the Internet ([0166]).]
“determine that the log server is capable of receiving the packet when the heartbeat probe response packet is received within the first specified period” (paragraph [0166]).  [A heartbeat is a periodic message, such as a 'ping', generated by devices connected to the Internet every few seconds to indicate being 'online' and connected to the Internet, and being online implies the system is under normal operations.]  (NOTE: Normal network operations inherently means that packets can be received.)
“determine that the log server is not capable of receiving the packet when the heartbeat probe response packet is not received within the first specified period” (paragraph [0166]).  [If a heartbeat is not received for a time-usually a few heartbeat intervals-the machine that should have sent the heartbeat is assumed to have failed.]
Because both Xu and Shribman teach data transmission systems, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to include in the Xu disclosure, the use of heartbeat messages to determine whether network nodes are operational, as taught by Shribman; and such inclusion would have made system routing of messages more straightforward, and would have been consistent with the rationale of combining prior art elements according to known methods to yield predictable results to show a prima facie case of obviousness (MPEP 2143(I)(A)) under KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007).

Claims 7, 14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Xu (WO 2016184079 A1, hereinafter referred to as Xu) in view of Ly et al. (US 2013/0091273 A1, hereinafter referred to as Ly), further in view of Junfeng (CN 103532943 A, hereinafter referred to as Junfeng), and further in view of Moeller et al. (US 2016/0364225 A1, hereinafter referred to as Moeller).
Regarding Claims 7 and 14, 
Xu in view of Ly and further in view of Junfeng teaches all the limitations of parent Claims 6 and 13.
Xu does not teach:
“deploying a plurality of log servers to receive the log packets in response to generating the quantity of log packets.” 
Moeller teaches:
“deploying a plurality of log servers to receive the log packets in response to generating the quantity of log packets” (paragraph [0030]).  [A centralized system for real-time monitoring widely distributed software updates of vehicle components, comprises a distributed network comprising a plurality of communication servers, and a plurality of vehicles, each vehicle of the plurality of vehicles operable to communicate with one communication server of the plurality of communication servers, each of which is operable to simultaneously receive the data messages comprising status updates from the plurality of vehicles and to generate a data stream comprising the data messages from the plurality of vehicles, the data stream being sent to a log file.]
KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007).
Regarding Claim 20, 
Xu in view of Ly and further in view of Junfeng teaches all the limitations of parent Claim 15.
Xu teaches:
 “generate a quantity of log packets during a running process” (page 3). [The probe packets are send n times when the time is less than the maximum trial interval].
Xu does not teach:
“deploy a plurality of log servers to receive the log packets in response to generating the quantity of log packets.” 
Moeller teaches:
“deploy a plurality of log servers to receive the log packets in response to generating the quantity of log packets” (paragraph [0030]).  [A centralized system for real-time monitoring widely distributed software updates of vehicle components, 
	Because both Xu and Moeller teach data transmission systems, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to include in the Xu disclosure, the ability to deploy multiple servers to handle log data from multiple sources, as taught by Moeller; and such inclusion would have increased the capacity of the system to handle large quantities of log data, and would have been consistent with the rationale of combining prior art elements according to known methods to yield predictable results to show a prima facie case of obviousness (MPEP 2143(I)(A)) under KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007).

Claims 21, 22, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Xu (WO 2016184079 A1, hereinafter referred to as Xu) in view of Ly et al. (US 2013/0091273 A1, hereinafter referred to as Ly), further in view of Junfeng (CN 103532943 A, hereinafter referred to as Junfeng), and further in view of Chen et al. (US 2017/0048788 A1, hereinafter referred to as Chen).
Regarding Claims 21, 22, and 23, 
.
Xu does not teach:
“wherein the probe packet and the probe response packet have a same data frame structure, but are of a different packet type.” 
Chen teaches:
“wherein the probe packet and the probe response packet have a same data frame structure, but are of a different packet type” (paragraph [0108]).  [A new Payload Type may be added to the data frame structure; for example, a Payload Type of 3 indicates that the Wi-Fi Direct Service (WFDS) management frame is carried behind, and specifically, because the exchange information is different, the management frame needs to be differentiated; one bit at a Payload part can be taken out to represent a type of the management frame, and the bit can be referred to as a Packet Type.]	
Because both Xu and Chen teach data transmission systems, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to include in the Xu disclosure, the ability to specify the packet type in the data frame structure, as taught by Chen; and such inclusion would have increased the efficiency of the data communications, and would have been consistent with the rationale of combining prior art elements according to known methods to yield predictable results to show a prima facie case of obviousness (MPEP 2143(I)(A)) under KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007).


Allowable Subject Matter
Claims 4, 11, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The claims all recite:
“wherein after detecting whether the ICMP probe response packet is received within the second specified period, the data transmission method further comprises: updating an accumulated quantity of times when the ICMP probe response packet is not received within the second specified period, wherein an updated accumulated quantity of times is a quantity of times for which the network device sends the ICMP probe packet to the log server from a moment after a latest ICMP probe response packet is received to a current moment; and determining that the log server is not capable of receiving the packet when the updated accumulated quantity of times reaches a specified times threshold.”  Although the Xu prior art reference appears to teach “an accumulated quantity of times when the ICMP probe response packet is not received,” the additional conditions of “an accumulated quantity of times when the ICMP probe response packet is not received” and “the updated accumulated quantity of times reaches a specified times threshold” are not disclosed by Xu.  A further search of the prior art did not reveal additional references to teach the subject matter, thereby making the claims directed to allowable subject matter.  

Response to Arguments
Applicant's arguments filed December 6, 2021 have been fully considered.
Regarding the Information Disclosure Statement (IDS), Applicant argues as follows: 
The Office Action indicates that "none of the referenced includes in the [July 19, 2021] IDS were filed with any English translations, and no explanation of the relevance has been provided." 
Office Action at 2-3. Applicant reviewed each of the non-English references in Private PAIR and notes that all of them have an English translation appended to them. For instance, the reference CN108737170 is 21 pages and has an English translation beginning on page 11. In addition, all of the references have English abstracts prepended to them. Accordingly, Applicant respectfully requests consideration of the references. 
Examiner’s closer inspection of the filed foreign reference resulted in discovery of the appended English translations.  The IDS has been considered, and one of the references was included in the rejection of Claims 1, 8, and 15 under 35 U. S.C. §103.
Regarding the Allowable Subject Matter, Applicant argues as follows: 
Claims 4, 11, and 18 have been objected as being dependent upon a rejected base claim, but would be allowable if rewritten as an independent claim including all of the limitations of the base claim and any intervening claims. Applicant thanks Examiner for the indication of allowability. 
However, Applicant believes claims 1, 8, and 15, which claims 4, 11, and 18 depend from, are allowable for the reasons provided below. 
The objection to Claims 4, 11, and 18 remains, and Claims 1, 8, and 15 remain as rejected under 35 U. S.C. §103.
Regarding the rejections under 35 U. S.C. §103, Applicant argues as follows: 
Claims 1, 3, 5-6, 8, 10, 12-13, 15, 17, and 19 are rejected under 35 U.S.C. § 103 as being unpatentable over Int'l Patent App. Pub. No. WO 2016184079 ("Xu") in view of U.S. Patent App. Pub. No. 2013/0091273 ("Ly"). Claims 2, 9, and 16 are rejected under 35 U.S.C. § 103 as being unpatentable over Xu in view of Ly and U.S. Patent App. Pub. No. 2020/0389429 ("Shribman"). Claims 7, 14, and 20 are rejected under 35 U.S.C. § 103 as being unpatentable over Xu in view of Ly and U.S. Patent App. Pub. No.2016/0364225 ("Moeller"). Claims 2-7 depend from independent claim 1, claims 9-14 depend from independent 8, and claims 16-20 depend from independent claim 15. Thus, claims 1-20 will be allowable if independent claims 1, 8, and 15 are allowable over Xu and Ly. The United States Supreme Court in Graham v. John Deere Co. of Kansas City noted that an obviousness determination begins with a finding that "the prior art as a whole in one form or another contains all" of the elements of the claimed invention. Graham v. John Deere Co. of Kansas City, 383 U.S. 1, 22 (1966). The combination of Xu and Ly fails to disclose each element of claims 1, 8, and 15, and thus fails to render obvious claims 1-20. 
The combination of Xu and Ly fails to render obvious claims 1-20 because the combination of Xu and Ly fails to disclose: 1) determining whether a probe response packet is received from the log server, wherein the probe response packet is a heartbeat probe response packet communicated non-regularly and in response to the probe packet; 2) determining, based on whether the probe response packet is received, whether the log server is capable of receiving a packet; and 3) that the log packet comprises a correspondence between a public Internet Protocol (IP) address and a private IP address. Claim 1 reads: 

1. A data transmission method implemented by a network device and comprising: 
sending a probe packet to a log server, wherein the probe packet is a heartbeat probe packet; 
determining whether a probe response packet is received from the log server, wherein the probe response packet is a heartbeat probe response packet communicated non-regularly and in response to the probe packet; determining, based on whether the probe response packet is received, whether the log server is capable of receiving a packet; and sending a log packet to the log server when the log server is capable of receiving the packet, wherein the log packet comprises a correspondence between a public Internet Protocol (IP) address and a private IP address. 

(Emphases added). First, claim 1 requires determining whether a probe response packet is received from the log server, wherein the probe response packet is a heartbeat probe response packet communicated non-regularly and in response to the probe packet. Claims 8 and 15 require similar limitations. The Office Action admits that Xu and Ly fail to disclose "wherein the probe packet is a heartbeat probe packet" and "wherein the probe response packet is a heartbeat probe response packet." Office Action, at 10. Instead, the Office Action equates Shribman's Transmission Control Protocol (TCP) keepalive packet to the claimed heartbeat probe packet and equates Shribman's heartbeat to the claimed heartbeat probe response packet." See id at 11. While Shribman discloses a TCP keepalive packet and a heartbeat, the heartbeat is not in response to the TCP keepalive: 

TCP keepalive. When two hosts are connected over a network via TCP/IP, TCP Keepalive Packets can be used to determine if the connection is still valid, and terminate it if needed. Most hosts that support TCP also support TCP Keepalive, where each host (or peer) periodically sends a TCP packet to its peer which solicits a response. The TCP keepalive scheme involves using timers when setting up a TCP connection, and when the keepalive timer reaches zero, a keepalive probe packet is sent with no data in it and the ACK flag turned on. This procedure is useful because if the other peers lose their connection (for example by rebooting) the broken connection is noticed, even no traffic on it is exchanged. If the keepalive probe is not replied to, the connection cannot be considered valid anymore. The TCP keepalive mechanism may be used to prevent inactivity from disconnecting the channel. For example, when being behind a NAT proxy or a firewall, a host may be disconnected without a reason. This behavior is caused by the connection tracking procedures implemented in proxies and firewalls, which keep track of all connections that pass through them. Due to the physical limits of these machines, they can only keep a finite number of connections in their memory. The most common and logical policy is to keep newest connections and to discard old and inactive connections first. 
Heartbeat. A heartbeat is a periodic signal generated by hardware or software to indicate normal operation or to synchronize other parts of a system. Usually a heartbeat is sent between machines at a regular interval of an order of seconds. 
If a heartbeat is not received for a time-usually a few heartbeat intervals-the machine that should have sent the heartbeat is assumed to have failed. As used herein, a heartbeat is a periodic message, such as a 'ping', generated by devices connected to the Internet to indicate being 'online' ( connected to the Internet) and normal operation, and if a heartbeat is not received for a time, the device is assumed to be 'offline' (not connected to the Internet). A heartbeat protocol is generally used to negotiate and monitor the availability of a resource, such as a floating IP address. 
Typically, when a heartbeat starts on a machine, it will perform an election process with other machines on the network to determine which machine, if any, owns the resource. The IETF RFC 6520 describes Heartbeat operation for the Transport Layer Security (TLS), and is incorporated in its entirety for all purposes as if fully set forth herein. 
Shribman, ¶¶ 29 and 166 (emphases added). As shown, Shribman discloses a TCP keepalive packet and a heartbeat. However, the heartbeat is not in response to the TCP keepalive. In 

Second, claim 1 requires determining, based on whether the probe response packet is received, whether the log server is capable of receiving a packet. Claims 8 and 15 require similar limitations. The Office Action asserts that page 2 of Xu discloses that limitation. Office Action, at 5. Specifically, the Office Action asserts the following: 

When the network device receives the control packet protocol ICMP peer unreachable message from the Syslog server, the network device determines that the source Internet Protocol IP address in the ICMP peer unreachable packet is the same as the IP address in the second configuration information, and the source port in the ICMP peer unreachable packet is the same as the port in the second configuration information; therefore, the Syslog packet is not sent to the device where the Syslog server is located. 

Id. However, in the cited portion of Xu, Xu determines that IP addresses and ports are the same. Xu does not determine whether a log server is capable of receiving a packet. If Xu determines that the IP addresses and ports are the same, then Xu does not actually send a Syslog packet to the device where the server is located. That is different from determine a capability of receiving. In addition, the device where the Syslog server is located is different from the Syslog server itself. Thus, Xu fails to disclose determining, based on whether the probe response packet is received, whether the log server is capable of receiving a packet. Ly fails to remedy that deficiency. 

Third, claim 1 requires that the log packet comprises a correspondence between a public IP address and a private IP address. Claims 8 and 15 require the same limitation. The Office Action admits that Xu fails to disclose that limitation. Office Action, at 6. Instead, the Office Action asserts that paragraphs 11 and 15 of Ly disclose that limitation. Id While Ly's router or other device stores rules indicating which packets should have a network address translation (NAT) operation applied to them, Ly's packets themselves do not comprise the NAT operation: 
To realize a networking transaction, computing hosts make use of a set of networking protocols for exchanging information between the two computing hosts. Many networking protocols have been designed and deployed, with varying characteristics and capabilities. The Internet Protocol (IP), Transmission Control Protocol (TCP), and User Datagram Protocol (UDP) are three examples of protocols that are in common use today. Various other networking protocols might also be used. 

Another mechanism that affects the forwarding of an individual packet and overrides the normal packet routing logic is network address translation (NAT). Using NAT, an entity that receives packets modifies the packet's destination and/or source address before passing on the packet. NAT is commonly used at the border between one network of hosts and another network of hosts (or the Internet as a whole). A router or other such device deployed at the border is configured with a set of rules indicating which packets should have the NAT operation applied, though this may in practice end up being all packets that traverse the device. In this scenario, a set of hosts can be configured with a private range of IP addresses that is not exposed to other hosts in the network-rather the border router rewrites the source address of outgoing packets from the original host's private address to one of a given set of public addresses. This way, the destination server does not need to have routing information to reach the private address, since it perceives all connections as coming from the public address. The router maintains state such that for response packets coming back from the server (addressed to the public destination address), it rewrites the destination and forwards the packet to the original private address, thus routing the packet back to the original client host. 


New claims 21-23 recite novel and non-obvious aspects. Support for the new claims is found in the specification of the application, and thus no new matter is contained in the new claims. 

 	It should first be noted that the independent claims are now rejected over Xu, Ly, and Junfeng, which was a foreign reference included in the IDS. Although the arguments may be considered as moot, Examiner will address them.  In the discussion of the Claim 1 rejection, Applicant begins by arguing that the Schribman reference is inapt.  However, Claim 1 was previously rejected under 35 U.S.C. §103 over Xu and Ly.  The Schribman reference was introduced only for rejection of Claims 2, 9, and 16. Therefore, that argument is not persuasive with respect to Claim 1, since Schribman was not used as a reference.
Applicant next argues as follows:
If Xu determines that the IP addresses and ports are the same, then Xu does not actually send a Syslog packet to the device where the server is located. That is different from determine a capability of receiving.

However, not only does the Xu reference clearly teach that “[o]n a Unix-based operating system, the system log (Syslog) message can be sent to the Syslog server through the network (Xu, page 1, emphasis added),” but the current office action states as follows with respect to Xu: 
The protocol stack module encapsulates the syslog packet into a user data packet protocol (UDP) packet to the port module, and the port module sends the UDP packet to the Syslog server (page 2).  


A server is a computer program or device that provides a service to another computer program and its user, also known as the client. In a data center, the physical computer that a server program runs on is also frequently referred to as a server. whatis.techtarget.com/definition/server.
Applicant’s final argument regarding the limitation that recites “wherein the log packet comprises a correspondence between a public Internet Protocol (IP) address and a private IP address” is as follows:
Ly's packets themselves do not comprise the NAT operation. Thus, Ly fails to disclose that the log packet comprises a correspondence between a public IP address and a private IP address.
However, Ly does teach NAT operations, as shown by the following:
Another mechanism that affects the forwarding of an individual packet and overrides the normal packet routing logic is network address translation (NAT). Using NAT, an entity that receives packets modifies the packet's destination and/or source address before passing on the packet. NAT is commonly used at the border between one network of hosts and another network of hosts ( or the Internet as a whole). Ly, paragraph [0015].
As stated in the office action, Ly also discloses as follows:
The border router rewrites the source address of outgoing packets from the original host's private address to one of a given set of public addresses, so that the destination server does not need to have routing information to reach the private address, since it perceives all connections as coming from the public address. Ly, paragraph [0015].
The Ly disclosure shows the correspondence between the public and private IP addresses, especially since “correspondence” is a broad term that might encompass the above process.
.
	
	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHYLLIS A BOOK whose telephone number is (571)272-0698.  The examiner can normally be reached on M-F 10:00 am - 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GLENTON BURGESS can be reached on 571-272-3949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PHYLLIS A BOOK/Primary Examiner, Art Unit 2454